      Case 2:21-cv-03001-PA-JC Document 1 Filed 04/07/21 Page 1 of 11 Page ID #:1




 1   TRACY L. WILKISON
     Acting United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     STEVEN R. WELK
 4   Assistant United States Attorney
     Chief, Asset Forfeiture Section
 5   BRENT A. WHITTLESEY (Cal. Bar No. 73493)
     Assistant United States Attorney
 6   Asset Forfeiture Section
          Federal Courthouse, 14th Floor
 7        312 North Spring Street
          Los Angeles, California 90012
 8        Telephone: (213) 894-5421
          Facsimile: (213) 894-0142
 9        E-mail: Brent.Whittlesey@usdoj.gov

10   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
11
                             UNITED STATES DISTRICT COURT
12
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
13
                                     WESTERN DIVISION
14
     UNITED STATES OF AMERICA,
15                                            No. 2:21-CV-03001
                Plaintiff,
16                                            VERIFIED COMPLAINT FOR FORFEITURE
                      v.                      21 U.S.C. § 881(a)(6)
17
     $143,000.00 IN U.S. CURRENCY,            [DEA]
18
                Defendant.
19

20

21         Plaintiff United States of America brings this claim against
22   defendant $143,000.00 in U.S. Currency, and alleges as follows:
23                               JURISDICTION AND VENUE
24         1.    This is an in rem civil forfeiture action brought pursuant
25   to 21 U.S.C. § 881(a)(6).
26         2.    This Court has jurisdiction over the matter pursuant to
27   28 U.S.C. §§ 1345 and 1355.
28
     Case 2:21-cv-03001-PA-JC Document 1 Filed 04/07/21 Page 2 of 11 Page ID #:2



 1        3.    Venue lies in this district pursuant to 28 U.S.C. § 1395.

 2                               PERSONS AND ENTITIES

 3        4.    The plaintiff in this action is the United States of

 4   America.

 5        5.    The defendant in this action is $143,000.00 in U.S.

 6   currency (“defendant currency”) seized by law enforcement officers

 7   from Alexander Nicolai Mitchel Matallana (“Matallana”) and Yomary

 8   Cabral (“Cabral”) on July 24, 2020, at the Los Angeles International

 9   Airport, One World Way, Los Angeles, California 90045.

10        6.    The defendant currency is currently in the custody of the

11   United States Marshals Service in this district, where it will remain

12   subject to this Court’s jurisdiction during the pendency of this

13   action.

14        7.    The interests of Matallana and Cabral may be adversely

15   affected by these proceedings.

16                           FACTS SUPPORTING FORFEITURE

17        8.    On July 24, 2020, Drug Enforcement Administration (“DEA”)
18   Los Angeles International Airport (“LAX”) Group 31 officers received
19   information from agents at the John F. Kennedy Airport in New York,

20   New York (“JFK”) that Matallana was traveling on Delta Airlines

21   flight number 659 from New York, New York2 to Los Angeles,

22   California.   A DEA agent at JFK airport alerted the LAX Group 3

23   officers of an excess amount of U.S. currency in a black backpack and

24
          1 DEA Group 3 is a task force comprised of DEA special agents,
25   Los Angeles County Sheriff Department deputies and detectives, Los
     Angeles Police Department officers and Los Angeles Airport Police
26   Department officers (collectively referred to herein as “officers”).
          2 Most major eastern cities, including New York, New York, are
27   known consumer cities for controlled substances and Los Angeles,
     California is a known source city for the purchase of controlled
28   substances.

                                            2
     Case 2:21-cv-03001-PA-JC Document 1 Filed 04/07/21 Page 3 of 11 Page ID #:3



 1   a grey hard sided roller type suitcase in Matallana’s possession.

 2   Upon questioning Matallana, who was traveling with Cabral, told the

 3   TSA agents at JFK that the currency was to make car deals in Los

 4   Angeles.

 5   LAX Initial Encounter of Matallana

 6           9.    The DEA/LAX Group 3 officers identified Matallana on the

 7   jet-way as he deplaned from Delta Airlines Flight 659 in the LAX

 8   terminal.     Matallana was carrying a black, medium sized nylon gym bag

 9   (“gym bag”) and was rolling a grey, hard sided rolling suitcase

10   (“grey suitcase”).     Matallana was walking with Cabral.        Cabral was

11   carrying a black “IT” suitcase (“black suitcase”), a black “Nike”

12   duffle bag (“duffle bag”) and a black shoulder bag (“shoulder bag”).

13           10.   In the terminal, Officers Regan, Cruz and Spears approached

14   Matallana and Cabral, without impeding their progress, identified

15   themselves as law enforcement and asked Matallana if he would speak

16   with the officers.     Matallana and Cabral both agreed to speak with

17   the officers, however, Matallana refused to provide a government

18   issued identification card to confirm his identity.          Officer Regan

19   then began a consensual conversation with Matallana regarding the

20   travel to Los Angeles.

21           11.   Matallana told Officer Regan that he owns a car brokerage

22   company and was in Los Angeles to contact fleet managers to establish

23   contacts to buy and sell cars.      Matallana said that he and Cabral

24   were considering a move to Los Angeles and would look for a place to

25   live.    Matallana added that the airline tickets were bought two days

26   before and that Matallana and Cabral would return to New York late on

27   Tuesday, i.e. in four days.      Officer Regan informed Matallana that

28   the officers knew of Matallana’s TSA encounter at JFK and asked


                                            3
     Case 2:21-cv-03001-PA-JC Document 1 Filed 04/07/21 Page 4 of 11 Page ID #:4



 1   Matallana how much currency was in his luggage (i.e. the gym bag and

 2   grey suitcase).    After Matallana refused to answer the question,

 3   Officer Regan told Matallana that the officers were aware that

 4   Matallana had told TSA at JFK that he carried about $100,000.00, and

 5   Officer Regan repeated the question.       Again, Matallana refused to

 6   answer.

 7   LAX Initial Encounter of Cabral

 8        12.   Officer Cruz contacted Cabral.       Cabral agreed to speak with

 9   Officer Cruz.   Cabral said she was traveling with Matallana to Los

10   Angeles for cosmetic surgery.

11        13.   Cabral was asked if anyone had given her anything to

12   transport to Los Angeles, to which she responded, "No".           Cabral

13   stated that she packed her own bags, and that the black suitcase,

14   duffle bag and shoulder bag in her possession were her only bags.

15   Officer Cruz asked if there was anything illegal inside her bags or

16   any large sums of money.     Cabral said she did not possess anything

17   illegal and she had $10,000.00 in her possession.          Cabral gave

18   consent to search the bags in her possession.

19   Dog Sniff in Terminal

20        14.   Officer Regan asked Matallana if he agreed to place the gym

21   bag on the ground for a Los Angeles Police Department (“LAPD”) K-9

22   canine to run a sniff search in the area of the gym bag.           Matallana

23   agreed and placed the gym bag on the ground.         At about the same time,

24   Cabral agreed to place her shoulder bag on the ground near the same

25   area as the gym bag.     Matallana and Cabral backed away from the gym

26   bag the shoulder bag, and the grey suitcase which was in the same

27   area, to let the LAPD handler and the canine into the area of the gym

28   bag, shoulder bag, and grey suitcase.


                                            4
     Case 2:21-cv-03001-PA-JC Document 1 Filed 04/07/21 Page 5 of 11 Page ID #:5



 1   Positive Canine Alert

 2        15.   LAPD Officer Brett Coffey and his K-9 “Zuke,” a trained,

 3   state certified, narcotics detection canine, approached the gym bag,

 4   shoulder bag and grey suitcase that had been placed on the ground.

 5   K-9 Zuke alerted to the presence of the scent of a controlled

 6   substance emanating from the gym bag and the grey suitcase that were
     in Matallana’s possession.
 7
          16.   Officer Coffey assumed the responsibility of K-9 Zuke on
 8
     January 22, 2019.    K-9 Zuke has received over 320 hours of training
 9
     and has successfully found over 1,200 training aids.          K-9 Zuke alerts
10
     on the scent of narcotics in which he is imprinted on.           His alert
11
     consists of physical and behavioral reactions that include a
12
     heightened emotional state in which he stares at the source of the
13
     scent and becomes very possessive of the area.         K-9 Zuke will
14
     positively alert his handler to the scent of heroin, cocaine (base
15
     and powder), and methamphetamine.       Officer Coffey and K-9 Zuke were
16   first certified by the National Police Canine Association on April
17   30, 2019, and were each most recently certified on May 27, 2020.
18   Walk to the DEA/LAX Office
19        17.   The officers reminded both Matallana and Cabral that they
20   were not under arrest and asked if they would voluntarily walk with
21   the officers back to the DEA/LAX office to conduct a thorough search

22   of the gym bag, shoulder bag and grey suitcase, and to discuss the

23   contents of the gym bag, shoulder bag and grey suitcase.           Both

24   Matallana and Cabral agreed and maintained possession of their bags
     while walking to the DEA/LAX office.
25
          18.   During the short walk to the DEA/LAX office, Matallana
26
     became belligerent and said that he had changed his mind with regard
27
     to consent to accompany the officers to the DEA/LAX office.
28


                                            5
     Case 2:21-cv-03001-PA-JC Document 1 Filed 04/07/21 Page 6 of 11 Page ID #:6



 1   Matallana's belligerence increased so much, that for his safety and

 2   the safety of the officers, Matallana was handcuffed without further

 3   incident.     Cabral remained calm and kept control of her luggage and

 4   bags.    Both Matallana and Cabral were reminded a second time they

 5   were not under arrest.     By the time Matallana arrived at the DEA/LAX
     office, he had calmed down, the handcuffs were removed.           Officers
 6
     separated Matallana and Cabral to conduct consensual conversations
 7
     with each.
 8
     DEA Office Interview with Matallana
 9
             19.   Officers Regan and Cruz conducted the consensual
10
     conversation with Matallana.      Officer Regan again reminded Matallana
11
     that he was not under arrest and had done nothing wrong.           Matallana
12
     agreed to sign the consent to search form for the search of the gym
13
     bag and grey suitcase.     Officer Cruz conducted a search of
14
     Matallana's gym bag and grey suitcase.        Officer Cruz found and
15
     removed an unknown amount of U.S. currency (i.e. a portion of the
16   defendant currency) held in two paper envelopes that were in a side
17   zipper pocket of the gym bag.      The currency appeared primarily to
18   consist of $50 and $100 bills.      Officer Cruz then searched
19   Matallana's grey suitcase and found eight more similar paper
20   envelopes containing U.S. currency (i.e. a portion of the defendant
21   currency).

22           20.   When asked about the currency, Matallana said that all of

23   the currency belonged to him and that he carried between $110,000.00

24   to $115,000.00 in the bags.      Matallana added that Cabral carried
     another $54,000.00 in her bags.       Matallana later recalled that some
25
     of the currency belonged to customers of his car business started in
26
     March 2020, but Matallana could not be specific about how much of the
27
     currency belonged to customers.
28


                                            6
     Case 2:21-cv-03001-PA-JC Document 1 Filed 04/07/21 Page 7 of 11 Page ID #:7



 1           21.    Matallana said he intended to use the currency to purchase

 2   cars for the auto dealership "GRADE A" auto that was formed in March

 3   2020.    Officer Regan asked Matallana if he had researched car dealers

 4   or made any prior arrangements to meet with any dealers or fleet

 5   managers.      Matallana responded that he would make deals with any
     fleet manager for any make or model from dealerships.          Matallana had
 6
     no information, either on his cell phone, or in printed form, of any
 7
     pre-arranged meetings with others or research to purchase cars.
 8
             22.    Matallana then mentioned that in addition to meeting with
 9
     car dealers, Matallana and Cabral came to Los Angeles to find a place
10
     they could move into, like a condo or an apartment.          Later in the
11
     interview, Officer Regan asked Matallana to fill out a form that
12
     asked for a current address.      Matallana provided an address in
13
     Bayside, New York.      When Officer Regan asked Matallana to confirm
14
     that the Bayside, New York address was his correct address, Matallana
15   told Officer Regan and Officer Cruz that Matallana and Cabral had
16   just put a down payment on a “place” at a different address in
17   Bayside, New York but could not provide the specific address.
18   Officer Regan then asked Matallana why they would be looking for a
19   condo or apartment in California if they just put money down on a
20   "place" in New York, and Matallana had no answer.

21   DEA Office Interview with Cabral

22           23.    Officer Spears conducted the consensual conversation with

23   Cabral.       Cabral agreed to sign the consent to search form for the

24   search of her luggage.
             24.    Officers searched Cabral’s duffle bag and discovered a
25
     black wallet containing an unknown quantity of U.S. currency.
26
     Officers also searched Cabral’s black suitcase and located three
27
     Chase bank envelopes and one Bank of America envelope.           Each envelope
28


                                            7
     Case 2:21-cv-03001-PA-JC Document 1 Filed 04/07/21 Page 8 of 11 Page ID #:8



 1   was hidden inside a sock which was hidden inside four separate shoes.

 2   Each envelope contained an unknown quantity of U.S. currency (i.e.,

 3   the remaining portion of defendant currency).

 4        25.    Cabral said that Matallana purchased round-trip tickets for

 5   the both of them two days prior, with plans to return to New York on
     Tuesday, July 28, 2020.     Cabral said Matallana reserved an Airbnb for
 6
     their stay but Cabral was unable to provide any details regarding the
 7
     reservation.   Cabral said she and Matallana were terminated from
 8
     their jobs at an Acura dealership in New York the day prior because
 9
     the owner of the Acura dealership believed that Cabral and Matallana
10
     were funneling customers to Matallana’s newly established auto
11
     business.   Cabral said she was employed at the Acura dealership for
12
     four years where she had an average annual salary of $52,000.00.
13
          26. Cabral said there was $1,200.00 inside the duffle bag and
14
     $10,000.00 inside her black suitcase.        Cabral explained the
15   $10,000.00 inside the black suitcase was for her cosmetic surgery.
16   Cabral said Matallana handed her the four envelopes as she was
17   packing and directed her to place them inside the black suitcase.
18   Cabral said she placed the envelopes inside socks belonging to
19   Matallana and then placed them inside her shoes prior to departing to
20   the airport.

21        27. Cabral said she and Matallana traveled to Los Angeles so

22   that she could have cosmetic surgery.        Cabral immediately recanted,

23   saying that they traveled to Los Angeles to have a vacation.            Cabral

24   then said she and Matallana had plans to relocate to Los Angeles and
     may possibly look for property to purchase.         Cabral was unable to
25
     provide any information regarding any potential property they planned
26
     to visit, and Cabral admitted that she had not contacted a realtor or
27
     realty company or property owner regarding a potential purchase or
28


                                            8
     Case 2:21-cv-03001-PA-JC Document 1 Filed 04/07/21 Page 9 of 11 Page ID #:9



 1   lease.   Cabral then recanted her assertion that she and Matallana

 2   were moving to Los Angeles stating, she did not want to move from New

 3   York, and explaining that it would be too far from her parents.

 4        28.   Cabral also said she had not made contact with a doctor or

 5   medical facility regarding cosmetic surgery.         Cabral said she did a
     “Yelp” search but nothing beyond that.        Cabral was not able to
 6
     explain the necessity to travel to Los Angeles for cosmetic surgery.
 7
          29.   Officer Spears directed Cabral’s attention to the four
 8
     bundles of currency and suggested to Cabral that it appeared that
 9
     Cabral had more than $10,000.00 in her possession.          Officer Spears
10
     asked Cabral if she could explain the discrepancy.          Cabral said,
11
     “No”, and explained Matallana handed her four envelopes of money to
12
     put inside the black suitcase and that she believed it was
13
     $10,000.00.
14
          30. Officer Spears asked Cabral if the money in the envelopes
15   belonged to her.    Cabral said, “No”, and then read, completed and
16   signed a disclaimer of ownership of currency where she indicated the
17   money belonged to Matallana.
18        31.   $103,000.00 in U.S. currency was located between
19   Matallana’s gym bag and grey suitcase (i.e., a portion of the
20   defendant currency).     The currency consisted of 272 $50 bills and 894

21   $100 bills.

22        32.   $40,000 in U.S. currency was located in Cabral’s black

23   suitcase (i.e., the remainder of the defendant currency).           The
     currency consisted of 78 $50 bills and 361 $100 bills.
24
          33.   These currency denominations are typically used by
25
     narcotics currency couriers.
26

27

28


                                            9
     Case 2:21-cv-03001-PA-JC Document 1 Filed 04/07/21 Page 10 of 11 Page ID #:10



 1                                  CLAIM FOR RELIEF

 2         34.   Based on the above, plaintiff alleges that the defendant

 3   currency represents or is traceable to proceeds of illegal narcotic

 4   trafficking or was intended to be used in one or more exchanges for a

 5   controlled substance or listed chemical, in violation of 21 U.S.C.

 6   § 841 et seq.    The defendant currency is therefore subject to

 7   forfeiture pursuant to 21 U.S.C. § 881(a)(6).

 8         WHEREFORE, plaintiff United States of America prays:

 9         (a)   that due process issue to enforce the forfeiture of the

10   defendant currency;

11         (b)   that due notice be given to all interested parties to

12   appear and show cause why forfeiture should not be decreed;

13         (c)   that this Court decree forfeiture of the defendant currency

14   to the United States of America for disposition according to law; and

15         (d)   for such other and further relief as this Court may deem

16   just and proper, together with the costs and disbursements of this

17   action.

18   DATED: April 7, 2021
                                          TRACY L. WILKISON
19                                        Acting United States Attorney
                                          BRANDON D. FOX
20                                        Assistant United States Attorney
                                          Chief, Criminal Division
21                                        STEVEN R. WELK
                                          Assistant United States Attorney
22                                        Chief, Asset Forfeiture Division

23
                                             /s/Brent A. Whittlesey___
24                                        BRENT A. WHITTLESEY
                                          Assistant United States Attorney
25                                        Asset Forfeiture Section

26                                        Attorneys for Plaintiff
                                          UNITED STATES OF AMERICA
27

28


                                             10
Case 2:21-cv-03001-PA-JC Document 1 Filed 04/07/21 Page 11 of 11 Page ID #:11
